Citation Nr: 1511067	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-44 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include arthritis.

2.  Entitlement to an initial compensable rating for right ear hearing loss due to a perforated tympanic membrane and chronic middle right ear disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's representative wrote in his March 2012 statement that the Veteran elected to have a videoconference hearing in his October 2010 substantive appeal; however, the substantive appeal reflects that the Veteran affirmatively indicated that he did not want to testify at a Board hearing.  As such, there is no pending Board hearing request.

The issues on appeal were previously remanded by the Board in April 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's hearing loss disability.  This was accomplished, and the claims were readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the October 2014 VA examination, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.


This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and service connection for tinnitus have been raised by the record in January 2015 and February 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran has current diagnoses of arthritis and patellofemoral pain syndrome of the right knee.

2.  Symptoms relating to a right knee disorder were not chronic in service and have not been continuous since service separation.

3.  Arthritis of the right knee did not manifest in service or within one year of service separation. 

4.  The credible evidence of record does not demonstrate that the Veteran sustained a right knee injury in service.

5.  For the entire initial rating period on appeal, audiometric testing has revealed, at worst, average puretone threshold of 39 decibels and 88 percent speech recognition in the right ear.

6.  The Veteran's service-connected disability is not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

2.  For the entire initial rating period on appeal, the criteria for a compensable disability rating for right ear hearing loss due to a perforated tympanic membrane and chronic middle right ear disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2014).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

As to the Veteran's claim for a higher rating for right ear hearing loss, that issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right ear hearing loss, no additional notice is required as to that issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA treatment records, and the Veteran's statements.  
The Veteran was also afforded VA audiological examinations in connection with his increased rating claim for right ear hearing loss in November 2008 and October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's statements, and included audiometric evaluations of the Veteran's right ear hearing acuity. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a right knee disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran's service treatment records do not reflect complaints, findings, or diagnoses of a right knee disorder.  For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service injury or disease of the right knee.  Because there is no in-service event, injury, or disease to which competent medical opinion could relate a current right knee disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that the competent medical evidence that is of record is adequate to make a decision on the issue of service connection for a right knee disorder.

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

In an October 2008 statement, the Veteran reported that he injured his right knee in August 1969.  Specifically, he stated that he twisted the right knee and the in-service physician bandaged the knee and placed him on light duty.  According to the Veteran, his right knee pain has worsened since that time.  

Pursuant to the Board's April 2014 remand, the Veteran was asked to clarify the nature of his knee claim.  Specifically, the Board noted that, although the Veteran referred to a right knee injury in his September 2008 claim, his representative characterized the claim as entitlement to service connection for a torn meniscus of the left knee in both the March 2012 statement and the February 2014 Appellant's Brief.  Further, although the Veteran's October 2008 statement notes that he twisting his right knee in August 1969, his service treatment records shows that he was treated for left knee swelling in August 1969.  Likewise, the Veteran's VA treatment records consistently show treatment for pain in both knees, with a May 2008 VA physician listing greater knee pain in his left knee than in his right knee. Given these ambiguities, the Veteran was asked to clarify whether his claim for service connection was for a left knee disorder or a right knee disorder.

The Veteran submitted statements in April 2014 and December 2014, where he confirmed that he was seeking service connection for a right knee disorder only.

Upon review of all the evidence of record, both lay and medical, the Board finds that symptoms of a right knee disorder were not chronic in service.  Service treatment records are negative for complaints, diagnoses, or treatment for a right knee disorder.  The Veteran was seen on August 15, 1969 for a swollen left knee.  He was treated with a whirlpool bath and was placed on light duty.  A follow-up treatment note on August 19, 1969, revealed continued complaints of the left knee and the Veteran was continued on light duty assignment.  A clinical evaluation during the May 1973 service separation examination revealed that the Veteran's lower extremities were "normal" and a right knee disorder was not noted.  For these reasons, the Board finds that symptoms of a right knee disorder were not chronic in service.

The Board also finds that the weight of the evidence demonstrates that symptoms of right knee arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows the first assessment of arthritis was in August 2006, more than 30 years after service separation.  See August 2006 VA treatment record (diagnosing arthritis of the right knee after a long history of riding and wrecking motorcycles and cars).  For these reasons, the Board finds that arthritis, first diagnosed many years after service separation, did not manifest to a compensable degree within one year of service separation.
The Board next finds that the weight of the competent and credible evidence demonstrates that symptoms associated with a right knee disorder have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the right knee until 2006, over 30 years after service separation.  The Board finds the lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over 30 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Additionally, post-service treatment records, including the August 2006 VA treatment record diagnosing the Veteran with right knee arthritis, do not reflect that the Veteran has ever reported that he experienced an in-service right knee injury or that he has experienced continued right knee symptomology since service.  The Board finds the August 2006 VA treatment record to be probative as to the purported continuity of the Veteran's right knee symptoms.  During the treatment session, the Veteran was receiving care for knee symptoms and it is thus reasonable to assume that, had he been suffering from right knee pain continuously since service separation, he would have reported such pain to the treating doctor.  The Board finds that the Veteran's statements made in the course of treatment to his treating physicians have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's right knee disorder has not been continuous since service separation.

Further, the Board finds that the Veteran's statements regarding an in-service right knee injury are not credible.  The evidence demonstrates that the Veteran was not seen for complaints or symptoms related to a right knee disorder in service despite the fact that the Veteran sought medical treatment for numerous other ailments, including a left knee injury.  

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his right knee.  As there is no in-service injury or disease to which to relate the current right knee disorder, the question of relationship (nexus) to service is not reached in this case.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Rating for Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss is more severe than the noncompensable rating initially assigned.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, and the Veteran's hearing testimony in October 2012.  For the reasons discussed below, the Board finds that the criteria for a compensable disability rating for right ear loss have not been met for the entire initial rating period on appeal.

On the authorized audiological VA evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
65
LEFT
0
5
15
30
60

The speech discrimination score was 94 percent in the right ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. 
§ 4.86.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI (2014).  As the Veteran's left ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Application of the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level I in the nonservice-connected left ear with level I in the right ear results in a 0 percent rating.

During the November 2008 evaluation, the Veteran also reported that his hearing loss caused the greatest difficulty when speaking on the telephone and understanding his wife.  

The evidence of record also includes December 2008 and February 2009 VA medical opinions which addressed the etiology of the Veteran's hearing loss; however, these evaluations did not include audiometric testing of the Veteran's right ear.

Pursuant to the Board's April 2014 remand directive, the Veteran was afforded a VA audiological examination in October 2014, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
45
65
LEFT
25
20
35
60
60

The speech discrimination score was 88 percent in the right ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. 
§ 4.86.  Applying these values to the rating criteria results in a numeric designation of level II in the right ear.  See 38 C.F.R. §§ 4.85, Table VI (2014).  As the Veteran's left ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Application of the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level I in the nonservice-connected left ear with level II in the right ear results in a 0 percent rating.

During the October 2014 VA examination, the Veteran also reported difficulty understanding speech.  The Veteran stated that the speaker must be facing him in order for him to comprehend what was being said.  He reported that he has gone through 100 jobs due to his hearing loss.  The Veteran stated that he had difficulty hearing orders, which led him to do things incorrectly.  He said that he felt that he was unable to obtain jobs because he could not hear the interviewer, and they must have thought he was not paying attention.

The Veteran was also provided an October 2014 VA examination for his right ear perforated tympanic membrane.  The examiner opined that the Veteran's perforated tympanic membrane and chronic middle ear disease did not impact gainful sedentary or physical employment; however, an audiometric evaluation was not conducted.  

The Board notes that puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  Based on all the evidence of record, both lay and medical, the Board finds that a compensable hearing loss evaluation for the right ear is not warranted at any point during the initial appeal period.

The Board has considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about the Veteran's claimed inability to hear well.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for right ear hearing loss.  Accordingly, a compensable rating for right ear hearing loss is not warranted.  

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

During the November 2008 evaluation, examiner noted that the Veteran had the greatest difficulty when speaking on the telephone and understanding his wife.  The October 2014 VA examiner noted the Veteran's reports in difficulty understanding speech.  The Veteran stated that the speaker must be facing him in order for him to comprehend.  He reported that he has gone through 100 jobs due to his hearing loss.  The Veteran stated that he had difficulty hearing orders, which led to him performing tasks incorrectly.  He said that he felt that he was unable to obtain jobs because he could not hear the interviewer.

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra [-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the November 2008 and October 2014 VA examinations and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right ear hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, he Board has considered the Veteran's difficulty in understanding people when they speak and while on the telephone.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85  and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of right ear hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's right ear hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss 
disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

A February 2013 VA treatment note demonstrates that the Veteran was not employed.  During the October 2014 VA examination, the Veteran reported that he has gone through 100 jobs due to his hearing loss disability.  He indicated that he worked in the printing industry.    He further stated he had difficulty hearing orders, which led to him performing tasks incorrectly.  He said that he felt that he was unable to obtain employment because he could not hear the interviewer.  An April 2007 VA psychiatry outpatient treatment record shows that the Veteran reported that he had completed high school, was working and had worked in the printing industry for the past 40 years.  He was seen for insomnia related to working the third shift.  Accordingly, the Board finds that the Veteran has reasonably raised the issue of a TDIU.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for right ear hearing loss due to a perforated tympanic membrane and chronic middle right ear disease, rated as 0 percent disabling.  Therefore, his service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  As such, the Board finds that entitlement to a TDIU is not warranted on a schedular basis.

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Upon review of all the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The evidence addressing the Veteran's employability includes that October 2014 VA audiological examination report.  After interviewing the Veteran, the examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  It was noted that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  According to the examiner, this was not to say that the Veteran's hearing loss would not cause some problems depending on the vocation.  In this regard, the examiner stated that the Veteran may have trouble working well in very noisy environments, and in environments which require him to often use non-face-to-face communications equipment (such as intercoms, phone, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").

In an October 2014 VA ear condition examination, the examiner opined that the Veteran's perforated tympanic membrane and chronic middle ear disease did not impact gainful sedentary or physical employment as he did not have any residuals associated the condition.  As noted above, hearing loss symptoms were addressed by the October 2014 VA audiological examination report.  

The remaining evidence of record, including VA treatment records, does not address the Veteran's employability.  

For these reasons, the Board finds that the weight of the evidence of record is against a finding that the Veteran is unemployable due to his service-connected disability so as to warrant referral of the issue of entitlement to TDIU on an extraschedular basis.  The October 2014 VA examiners opined that the Veteran's service connected disability did not render him unemployable.  Rather, the October 2014 VA audiologist stated that the hearing loss disability impacted and/or affect his ability to work, and the Board does not find this to be equivalent to rendering him unemployable. 

In summary, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the Board finds that referral for extraschedular consideration is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disorder, to include arthritis, is denied.
An initial compensable rating for right ear hearing loss due to a perforated tympanic membrane and chronic middle right ear disease is denied.

Entitlement to a TDIU is denied.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


